          Case 1:19-cv-07210-MKV Document 46 Filed 07/28/20 Page 1 of 1


                                                                       Littler Mendelson, PC
                                                                       900 Third Avenue
                                                                       New York, NY 10022.3298




                                                                       Eli Z. Freedberg
                                                                       212.583.2685 direct
July 28, 2020                                                          212.583.9600 main
                                                                       212.954.5011 fax
                                                                       efreedberg@littler.com



VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Miguel Angel Suarez, et. al. v. Brasserie Felix, Inc., et al.
       Case No. 19 Civ. 7210 (KPF)

Dear Judge Vyskocil:

Our firm represents the Defendants in the above-referenced action. The Parties write jointly to
inform the Court that we intend to resume mediation before the Court-appointed mediator in this
matter, Mr. Evan Spelfogel. The Parties will reach out directly to Mr. Spelfogel to coordinate a
mediation date.

We thank the Court for its time in addressing this matter.

Respectfully submitted,

/s/ Eli Z. Freedberg

Eli Z. Freedberg

cc:    Peter Cooper, Esq.
